Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A terminal disclaimer has been filed, and the double patenting rejection has been overcome.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1-18, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
The terms “film-like”, “grid-or net-like” in claims 1, 14, 16 confuses the scope of the claims are they are indefinite.  

	In view of the rejections of claims 4-11 based on Schlutter and Mills and Liefer, the indication of allowability of the claims, is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are set forth as independent claims.  It, however, appears they should be dependent claims.  The claims are examined as best understood as depended on claim 1 instead.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14, 16, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter (6434901) in view of Mills (8955278).
Schluter figure 2B shows an uncoupling mat (3), comprising: a flexible plastic layer made of a film-like plastic with structuring that defines indentations provided with undercuts (the region next to c3 and c1) on the first side and cavities positioned between the indentations on the opposite second bottom side, and a fleece or fabric (2) securely connected to the second side  and covering the cavities, wherein a cross-section of the indentation 
Schluter does not show a cross section of the indentations in at least some corner regions increases toward the first side from the second, bottom side of the corresponding indentation.
Mills (28-36, figure 6) shows a cross section of the indentations in at least some corner regions increases toward the first top side from the second, bottom side of the corresponding indentation.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Schluter’s structures to show a cross section of the indentations in at least some corner regions increases toward the first top side from the second, bottom side of the corresponding indentation would enhance the structural integrity of the panel at the corner as taught by Mills.


Claims 4-8, 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter (6434901) in view of Mills (8955278) as applied to claim 1 above and further in view of Liefer (4709519).

Liefer shows a floor panel provided with a plurality of weakening zones which extend continuously between opposing side edges of the panel to allow for breaking of the panel at predetermined positions.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Schluter’s modified structures to show the plastic layer is provided with a plurality of weakening zones which extend continuously between opposing side edges of the plastic layer since it would enable the breaking of the larger panels into smaller panels to allow for enhance fitting of the panels into areas that require smaller panels as taught by Liefer.
Per claim 5-8, 11, Schluter as modified further shows the weakening zones comprising grooves, the thickness being smaller in the region of the weakening zones, at least some of first group of weakening zones extend parallel to one another, said parallel weakening zones extending transversely to a longitudinal direction of the mat, at least some of a second group of weakening zones extend parallel to one another, the second group of parallel weakening zones crossing the first group of parallel weakening zones at right angles, 

Claims 12-13, 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter (6434901) in view of (Mills (8955278).
Schluter as modified shows all the claimed limitations except for the fleece of fabric (3) has through holes (13) with a cross-section in the range of from 0.5 to 1.0 
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Schluter’s modified structures to show the fleece of fabric (3) has through holes (13) with a cross-section in the range of from 0.5 to 1.0 mm2, wherein the through holes (13) include a cross-section in the range of from 0.5 to 0.8 mm2, the mat including 100 to 3000 indentations per square meter, the mat includes 100 to 3000 cavities per square meter since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing of the invention to show the claimed dimensions in order to satisfy a particular design requirement.
	Schluter as modified further shows the cavities at least partially have an annular cross section.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter (6434901) in view of (Mills (8955278) and Liefer.
Schluter as modified shows all the claimed limitations except for the weakening zones being arranged spaced apart from one another equally at distances being the 
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Schluter’s modified structures to show the weakening zones being arranged spaced apart from one another equally at distances being the ranged of from 10 to 100mm, the weakening zones being spaced at distances being in the range of from 10 to 50mm  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing of the invention to show the claimed dimensions in order to satisfy a particular design requirement.


Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive.
With respect to the added limitations, Schluter shows the cross section of the indentation adjacent center walls …remains substantially constant…as set forth above.  The reference shows the cross section not changing.  Furthermore, it is not yet clear which structure specifically denotes “ center walls” as claimed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different floor panel designs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

3/25/2021